Citation Nr: 0119634	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the reduction of the veteran's combined rating for 
disability associated with a shell fragment wound to the 
chest from 30 percent to 20 percent was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from November 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which reduced the veteran's combined 
rating for disability associated with a shell fragment wound 
to the chest from 30 percent to 20 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO and the duty to assist has been met.

2.  By rating decision in May 1999, the RO proposed to reduce 
the veteran's combined rating for disability associated with 
a shell fragment wound to the chest from 30 percent to 20 
percent due to an administrative error on the part of VA.  

3.  By rating decision in December 1999, the combined 
evaluation for disability associated with a shell fragment 
wound to the chest was reduced from 30 percent to 20 percent, 
effective from June 1, 2000.

4.  The RO followed the appropriate procedural requirements 
to effectuate the reduction, and the reduction was required 
to correct an administrative error on the part of VA in 
carrying out a September 1993 Board decision.  

5.  The reduction did not materially affect any aspect of a 
protected rating for disability associated with a shell 
fragment wound to the chest.  



CONCLUSION OF LAW

The reduction of the veteran's combined rating for disability 
associated with a shell fragment wound to the chest from 30 
percent to 20 percent, effective from 
June 1, 2000, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.105, 3.344, 
3.951 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) (VCAA).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  In a March 2001 letter, the RO informed the veteran 
of the new law and concluded that the requirements set forth 
in the law had been met.  

The Board also finds that the requirements of the VCAA have 
been satisfied and the duty to assist has been met.  The 
record indicates that the veteran was provided adequate 
notice as to the evidence needed to substantiate his claim, 
and the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
As such, the Board will proceed with its appellate 
disposition on the merits of the veteran's claim.  

VA regulations provide that, service-connected disabilities 
that have become stabilized and are likely to improve may be 
subject to a reduction in rating if comparable and complete 
reexamination discloses such improvement.  38 C.F.R. § 3.344 
(a) (2000).  A disability which has been continuously rated 
at or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951 (2000).  
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  Except as provided in paragraphs (d) 
and (e) of this section, where an award is reduced or 
discontinued because of administrative error or error in 
judgment, the provisions of 38 C.F.R. § 3.500(b)(2) will 
apply.  38 C.F.R. § 3.105(a) (2000).  

Where reduction in evaluation of a service-connected 
disability is considered warranted, and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared, setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e) (2000).  
Furthermore, the veteran is to be notified of the 
contemplated action (reduction or discontinuance), given 
detailed reasons therefor, and given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
veteran is also to be informed that he may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§ 3.105(e), (h) (2000).  

In order to address the matter before it, a brief history is 
necessary.  The record reflects that the veteran served in 
combat duty during World War II.  In October 1944, he was 
evacuated due to a penetrating wound over the sternum.  X-
rays showed a small foreign body in the left lung.  In a 
November 1946 rating decision, the RO, in relevant part, 
initially granted service connection for a wound to the 
abdomen, Muscle Group XIX and assigned a 10 percent rating 
under Diagnostic Code (DC) 5319, effective November 9, 1945.  

In a June 1981 rating decision, the RO determined that the 
veteran's service-connected disability was more appropriately 
rated under DC 5321, and referred to the disability as 
"wound, chest, region of the sternum, history of wound 
abdomen."  The 10 percent rating remained in effect.  In a 
subsequent rating decision, dated in December 1981, it was 
determined that the veteran had an asymptomatic, small 
metallic fragment in his right lung.  Service connection was 
granted for this disability, and a noncompensable rating was 
assigned under DC 6818, effective March 27, 1981.  

The veteran filed a claim for increased ratings for his 
service-connected disabilities in January 1991.  In April 
1992, he perfected an appeal to the Board, in relevant part, 
on the issue of entitlement to an increased rating for a 
wound to his chest.  In a September 1993 decision, the Board 
recharacterized the veteran's disability as residuals of a 
shell fragment wound to the muscles of respiration and the 
pleural cavity, and assigned a 20 percent rating under DC 
6818.  The Board determined, and clearly explained that, "in 
lieu of the 10 percent rating for residuals of a shell 
fragment wound to the chest and the noncompensable rating for 
small metallic fragments, right lung, we conclude that a 20 
percent rating for residuals of a shell fragment wound to the 
muscles of respiration and the pleural cavity is warranted, 
and is appropriately assigned on the basis of the provisions 
of Code 6818."  (emphasis added).  The Board also cited to 
38 C.F.R. § 4.14, which pertains to anti-pyramiding.  

However, in applying the Board's decision, in an October 1993 
rating decision, the RO inadvertently continued the 
10 percent rating under DC 5321 for residuals of a shell 
fragment wound to the chest, and also granted a 20 percent 
rating for small metallic fragment of the right lung, muscles 
of respiration and pleural cavity under DC 6818.  The 
effective date for the 20 percent rating was January 14, 
1991, the date of the veteran's claim for an increased 
rating.  Therefore, the veteran's "combined" disability 
rating for this disability was 30 percent.  

In October 1998, the veteran filed another claim for 
increased ratings for his service-connected disabilities.  In 
an April 1999 rating decision, the RO denied the claims.  
Shortly thereafter, the administrative error committed by the 
RO in the October 1993 rating decision was discovered.  
Hence, in a May 1999 rating decision, the RO proposed to 
decrease the veteran's combined disability rating for the 
evaluation of his chest wound from 30 percent to 20 percent.  
The RO explained that VA was solely responsible for the error 
and the veteran would not be required to return the 
overpayment.  The RO also considered all the provisions 
related to protected ratings.  The veteran was provided with 
notice of this proposed action in a cover letter dated June 
15, 1999.  

The veteran appealed this action and provided testimony at a 
personal hearing before a hearing officer at the RO in 
September 1999.  At the hearing, he and his representative 
asserted that the veteran's rating was protected and could 
not be reduced.  In a December 1999 rating decision, the 
hearing officer determined that the reduction was proper.  
Therefore, the veteran's combined disability rating for the 
evaluation of his chest wound was reduced from 30 percent to 
20 percent, effective June 1, 2000.  The veteran appealed 
this decision to the Board.  

Additionally, in a June 1999 rating decision, the RO 
concluded that there was clear and unmistakable error in the 
November 1946 rating decision which only assigned a 10 
percent rating for the veteran's residuals of a shell 
fragment wound to the chest.  Accordingly, a 20 percent 
rating was assigned, and retroactive payment was awarded for 
the period from April 1, 1946 to January 13, 1991.  

In the instant case, the Board finds that the RO furnished 
the veteran appropriate notice of the proposed rating 
reduction for his shell fragment wound chest disability in 
June 1999.  He was informed that he could submit evidence 
that the proposed reduction would be inappropriate and that 
he was entitled to a predetermination hearing.  He provided 
testimony at a personal hearing in September 1999.  After 
consideration of his testimony, and the appropriate amount of 
time had lapsed, in an April 2000 rating action, the RO 
reduced the disability rating effective June 1, 2000.  
Accordingly, the Board finds that the RO followed the 
appropriate procedural requirements for reducing the rating 
of the veteran's disability.  

Furthermore, the RO appropriately reduced the veteran's 
disability rating from 30 percent to 20 percent because it 
was assigned due to administrative error on the part of VA.  
As noted above, and as fully explained in the Board's 
September 1993 decision, the veteran was awarded an increased 
20 percent rating for disability associated with his 
residuals of a shell fragment wound to the chest.  The 20 
percent rating was assigned in lieu of the 10 percent rating 
under DC 5321 and the noncompensable rating under DC 6818.  
The Board further determined that the more advantageous 
rating for the veteran was under DC 6818, as he met the 
criteria for a 20 percent rating under that diagnostic code.  
The Board noted that the veteran was not entitled to separate 
compensable rating under both diagnostic codes due to the 
anti-pyramiding provision (38 C.F.R. § 4.14).  

To the extent that the veteran and his representative assert 
that the 10 percent rating assigned under DC 5321 was 
protected, the Board concedes that a 10 percent rating 
associated with the veteran's residuals of a shell fragment 
wound to the chest had been in effect for more than 20 years.  
However, in the September 1993 decision, the Board determined 
that the veteran's disability was more appropriately rated 
under DC 6818, and increased his rating to 20 percent under 
that diagnostic code.  The Board clearly concluded that he 
was not entitled to both.  The 10 percent protected rating 
under DC 5321 was to be subsumed by the 20 percent rating 
under DC 6818.  The veteran did not appeal this decision and 
it is final and binding.  See 38 U.S.C.A. § 7104 (West 1991).  
The veteran is free to file a motion that there was clear and 
unmistakable error in the Board's September 1993 decision; 
however, that is not the issue that is presently before the 
Board.  

While it is regrettable that the RO erred in carrying out the 
directives in the Board's September 1993 decision, the 
veteran was not materially harmed by that action.  In fact, 
he has clearly benefited monetarily and he has not been 
required to repay any of the money paid in error.  
Furthermore, the RO subsequently found that there was clear 
and unmistakable error in the November 1946 rating decision 
which failed to assign a 20 percent rating for the veteran's 
disability associated with the residuals of a shell fragment 
wound to the chest, and he has been awarded retroactive 
benefits for this error.  It would be fundamentally unfair to 
continue rating the residuals as 30 percent disabling when it 
has been determined that they are 20 percent disabling simply 
because the RO initially erred in carrying out the Board's 
decision.  Accordingly, the Board finds that reduction of the 
veteran's combined rating for disability associated with a 
shell fragment wound to the chest from 30 percent to 
20 percent was proper, and did not violate any of the 
relevant regulations, including the provision relating to 
protected ratings.  


ORDER

The reduction of the veteran's combined rating for disability 
associated with a shell fragment wound to the chest from 30 
percent to 20 percent was proper.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

